Citation Nr: 1447446	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-12 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for residuals of cold injuries to the upper and lower extremities.


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from January 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the above noted issues.  The Veteran timely appealed those issues.

This case was initially before the Board in August 2013, when it was remanded for further development.  The case was again remanded for further development in March 2014.  It has been returned to the Board for further appellate review at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's service treatment and personnel records, the Reservist service records have been obtained.  When the Board remanded this claim in August 2013, only some of those records were in the claims file.  Prior to the March 2014 remand, additional Reservist records were obtained; the Veteran's active duty service records from 1951 to 1952 are still not associated with the claims file.  In March 2014, the Board remanded for attempts to be made to obtain the Veteran's outstanding active duty service records from 1951 to 1952.

Thereafter, the AOJ issued a "memorandum of misdirected development" in March 2014, which noted that the "evidence was already in the claims file," and directed the Board to look at the bookmarked pages in the e-folder.  The bookmarked pages in the e-folder are the service treatment and personnel records from the Veteran's period of Reserve service and not the Veteran's period of active duty service from 1951-1952.  

In the event that all reasonable means to obtain the active duty service treatment records did not result in obtaining these records,  the August 2013 remand instructions requested that the AOJ associate with the claims file a Memorandum of Unavailability which indicated that the Veteran's service treatment and personnel records from his period of active duty service were unavailable and further attempts to obtain those records would be futile.  This was not done.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Regarding the bilateral hearing loss and tinnitus claims, the Veteran underwent a VA audiological examination as requested in the March 2014 remand in April 2014.  While the opinion indicated that it was not likely that hearing loss or tinnitus was related to service, it was not indicated whether or not hearing loss was related to acoustic trauma in service, including any acoustic trauma that he would have experienced from being in an artillery unit (as requested in the Remand instructions).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain through official sources any of the Veteran's outstanding service treatment and personnel records, particularly those from his period of active duty service in 1951-1952, that are not currently associated with the claims file.  

If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a Memorandum of Unavailability (outlining all attempts that have been made and why any further attempts would be futile) and the Veteran should be notified thereof.

2.  Refer the claims file and a copy of this remand to the April 2014 VA audiological examiner for an addendum opinion.  

The examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to any military noise exposure (the Veteran was stationed with an artillery unit and claims that he did not use hearing protection).  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for bilateral hearing loss, tinnitus, lumbar spine, and residuals of cold injuries of the bilateral upper and lower extremities disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

